MEMORANDUM **
Philip Fields appeals pro se from the district court's judgment enforcing a settlement agreement in his action alleging unlawful eviction and disability rights violations. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Doi v. Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir.2002), and we affirm.
The district court did not abuse its discretion by entering the order enforcing the settlement agreement, because the record shows Fields entered into a binding settlement agreement in open court, and Fields has failed to demonstrate how any of the terms of the written release are inconsistent with that agreement. See id. at 1140.
We find Fields’ remaining contentions unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.